Citation Nr: 0312214	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-10 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than 
November 25, 1996 for the grant of service connection for 
recurrent dislocation of the left shoulder.  

2.  Whether a decision to sever service connection for 
recurrent dislocation of the left shoulder was proper.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from December 1969 
to February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
Specifically, by a July 1998 decision, the RO granted service 
connection for a recurrent dislocation of the left shoulder 
and assigned a 20 percent evaluation to this disability, 
effective from November 25, 1996.  Following notification of 
this rating action, the veteran perfected a timely appeal 
with respect to the issue of entitlement to an effective date 
earlier than November 25, 1996 for the grant of service 
connection for a recurrent dislocation of the left shoulder.  

Additionally, by a July 1999 decision, the RO severed service 
connection for a recurrent dislocation of the left shoulder.  
Following notification of this rating action, the veteran 
perfected a timely appeal with respect to the issue of 
entitlement to restoration of service connection for a 
recurrent dislocation of the left shoulder.  

In February 2001, the Board remanded the case to the RO for 
additional development.  Following completion of the 
requested development, the case has been returned to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  By a May 1989 rating action, the RO confirmed prior 
denials of service connection for a left shoulder disability.  
Although notified of this decision in May 1989, the veteran 
did not initiate an appeal of the continued denial.  

3.  The veteran's petition to reopen his previously denied 
claim for service connection for a recurrent left shoulder 
dislocation was received at the RO on November 25, 1996.  

4.  By a July 1998 rating action, the RO granted service 
connection for a recurrent dislocation of the left shoulder, 
awarded a 20 percent evaluation to this disability, and 
correctly assigned an effective date of November 25, 1996, 
the date of receipt of claim.  

5.  By an April 1999 rating action, the RO proposed to sever 
service connection for a recurrent dislocation of the 
veteran's left shoulder based on a finding of clear and 
unmistakable error in the July 1998 rating action which 
granted service connection for this disorder.  In a letter 
also dated in April 1999, the RO notified the veteran of this 
proposed action.  

6.  By a July 1999 rating action, the RO severed service 
connection for a recurrent left shoulder dislocation, 
effective from October 1, 1999.  

7.  The July 1998 grant of service connection for a recurrent 
left shoulder dislocation was undebatably erroneous.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than 
November 25, 1996 for the grant of service connection for a 
recurrent dislocation of the left shoulder have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2002).  

2.  Severance of service connection for a recurrent left 
shoulder dislocation was not improper; entitlement to service 
connection for a recurrent left shoulder dislocation is, 
therefore, not restored.  38 C.F.R. § 3.105 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of these claims.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claims.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The discussions in the April 1999 statement 
of the case, an April 1999 letter, a March 2000 supplemental 
statement of the case, a July 2000 statement of the case, and 
an August 2001 letter, the RO, along with the Board in 
February 2001, informed the veteran and his representative of 
the VCAA, the criteria used to adjudicate his earlier 
effective date and service connection restoration claims, the 
type of evidence needed to substantiate these issues, as well 
as the specific type of information necessary from him.  As 
such, VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed.   

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  A review of 
the claims folder indicates that the RO has obtained all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran.  As 
such, the Board finds that VA has met the requirements of the 
VCAA and its implementing regulations and will proceed to 
address the veteran's earlier effective date and service 
connection restoration claims based upon a complete and 
thorough review of the pertinent evidence associated with his 
claims folder.  

Factual Background

Initially, by a May 1970 rating action, the RO denied service 
connection for a recurrent dislocation of the veteran's left 
shoulder.  At that time, the veteran asserted that this 
disability existed prior to his active military duty but was 
aggravated by such service.  According to the service medical 
records, at a pre-induction examination conducted in June 
1969, the veteran gave a history of a possible left shoulder 
recurrent dislocation versus an AC separation and stated that 
he had never consulted a physician regarding a possible left 
shoulder disability, which was, therefore, not confirmed.  
The examiner noted in the pre-induction evaluation report 
that the veteran had a possible shoulder separation.  
Additional service medical records reflect treatment for a 
substantiated left shoulder dislocation in January 1970 as 
well as the veteran's report of "innumerable" left shoulder 
dislocations in the previous two years.  A Medical Board 
Proceedings Report dated one week later in January 1970 
includes the diagnosis of a recurrent dislocation of the left 
shoulder as well as the determination that this disability 
existed prior to entrance into active military duty and was 
not aggravated by such service.  In February 1970, the 
veteran reported having no change in his medical condition.  

Based on this in-service evidence, the RO, by the May 1970 
rating action, denied service connection for a recurrent 
dislocation of the left shoulder.  Approximately one week 
later in May 1970, the RO notified the veteran of this 
decision.  However, the veteran did not initiate an appeal of 
the denial of this service connection claim.  

Subsequently, in January 1974, the veteran filed a petition 
to reopen his previously denied claim for service connection 
for a left shoulder disability.  At that time, he continued 
to assert that his pre-existing recurrent left shoulder 
dislocation was aggravated by his military service.  See, 
e.g., December 1975 hearing transcript (1975 T.) at 1-13.  VA 
medical records received reflected treatment for 
schizophrenia between January 1972 and February 1974.  By a 
January 1976 rating action, the RO concluded that the 
additional evidence submitted since the prior denial of 
service connection for a recurrent left shoulder dislocation 
in May 1970 did not warrant a change in the prior 
determination.  

Following notification of this decision, the veteran 
perfected a timely appeal with respect to the continued 
denial of his left shoulder claim.  He continued to assert 
that his pre-existing left shoulder disability was worsened 
by his active military duty.  No additional medical records 
were received.  Consequently, in May 1976, the Board denied 
service connection for a recurrent dislocation of the left 
shoulder on the basis that this disorder pre-existed the 
veteran's active military duty and did not increase in 
severity during such service.  

In July 1976, the veteran submitted lay statements asserting 
that his left shoulder had worsened by the time that he had 
left service.  By a July 1976 rating action, the RO held that 
this additional evidence did not warrant a change in the 
prior determinations which had denied service connection for 
a recurrent left shoulder disability.  The RO explained that 
the additional evidence was substantially repetitive of 
statements previously considered.  

Following notification of this decision, the veteran 
perfected a timely appeal with respect to the continued 
denial of his left shoulder claim.  He continued to contend 
that his pre-existing left shoulder disability was worsened 
by his service.  No additional medical records were received.  
Thus, in December 1976, the Board determined that new and 
material evidence sufficient to reopen the previously denied 
claim for service connection for a recurrent dislocation of 
the left shoulder had not been received.  

Subsequently, in April 1979, the veteran submitted a letter 
in which his high school football coach between 1966 and 1967 
explained that the veteran had received a shoulder injury but 
that it was not severe enough to stop playing football.  By 
an April 1979 rating action, the RO concluded that this 
additional evidence did not warrant reconsideration of the 
previous denials of service connection for a left shoulder 
disability.  Approximately one week later in April 1979, the 
RO notified the veteran of the decision.  In the following 
month, the veteran expressed his desire to continue this 
claim.  

In support thereof, the veteran submitted duplicative copies 
of his service medical records as well as VA medical reports.  
According to the post-service records, X-rays taken of the 
veteran's left shoulder in January 1972 showed no evidence of 
any bony or articular abnormality except for a notch of the 
superior portion of the humeral head which was suggestive of 
a recurrent dislocation of the shoulder joint.  The soft 
tissues were unremarkable.  

Left shoulder X-rays subsequently taken in February 1976 
showed no striking separation at the AC joint as well as no 
soft tissue calcification in the coracoclavicular ligaments.  
The radiologist noted that a minimal separation could not be 
excluded without comparison with the opposite shoulder.  An 
arthrogram completed on the veteran's left shoulder later in 
February 1976 reflected minimal irregularity and defects of 
the lateral rotated cup which the radiologist explained could 
represent a small tear.  However, there was no leakage of the 
contrast medium out of the capsule.  

Between February and March 1976, the veteran was hospitalized 
at a VA medical facility for 17 days.  During that time, he 
underwent a repair of the recurrent anterior dislocation of 
his left shoulder with a Bristol repair.  A diagnosis of 
recurrent anterior dislocation of the left shoulder was made.  

X-rays taken of the veteran's left shoulder in March 1976 
indicated a surgical screw over the inferior aspect of the 
glenohumeral joint as well as a marked defect of the lateral 
aspect of the head of the humerus representing a depressed 
fracture due to recurrent dislocation.  Additional X-rays 
taken of the veteran's left shoulder in July 1976 revealed a 
surgical screw in the region of the inferior aspect of the 
glenohumeral joint which the radiologist explained was 
probably for the recurrent dislocation in this region.  The 
radiologist concluded that, on the basis of these films, no 
dislocation was found.  

In November 1979, the veteran sought VA treatment for 
complaints of neck to axilla pain following a left shoulder 
arthroplasty.  A physical examination demonstrated normal 
strength, deep tendon reflexes which were 2+ and equal, as 
well as normal range of motion.  

By November and December 1980 rating actions, the RO held 
that new and material evidence sufficient to reopen the 
veteran's left shoulder service connection claim had not been 
submitted.  Following notification of these decisions, the 
veteran perfected a timely appeal of the continued denial of 
this claim.  In support of his petition to reopen, he 
submitted a lay statement from another person who explained 
that he had also served as the football coach at the 
veteran's high school since 1964.  This person stated that 
the veteran "was not injured as a player for this school" 
and that he "never was hurt or treated for any injury while 
a player" for the high school.  

In May 1982, the Board continued the previous denials of 
service connection for a left shoulder disability.  The Board 
explained that the additional evidence received since the 
prior denials was cumulative in nature and did not provide a 
new factual basis that merited an allowance.  

In April 1989, the veteran filed a petition to reopen his 
previously denied claim for service connection for a left 
shoulder disability.  VA medical records, which are dated 
from January 1982 to July 1988, demonstrate psychiatric 
treatment as well as neurological and orthopedic medical care 
for the veteran's foot.  

By a May 1989 rating action, the RO continued the prior 
denials of service connection for a left shoulder disability.  
One week later in May 1989, the RO notified the veteran of 
the decision.  However, the veteran did not initiate an 
appeal of the continued denial of his left shoulder service 
connection claim.  

Thereafter, on November 25, 1996, the RO received from the 
veteran a petition to reopen his previously denied claim for 
service connection for a left shoulder disability.  Private 
and VA medical records dated from February 1984 to March 1997 
reflected treatment for various conditions, including 
psychiatric, low back, and foot problems.  Thus, by an April 
1997 rating action, the RO determined that new and material 
evidence sufficient to reopen the previously denied claim for 
service connection for a recurrent left shoulder dislocation 
had not been received.  

Later in April 1997 as well as in the following month, the RO 
procured copies of records of VA treatment that the veteran 
had received from February 1976 to January 1996.  These 
reports reflect the veteran's 1976 left shoulder surgery 
(which was characterized as a Bristow repair for recurrent 
subluxation and dislocation of the left shoulder with a 
one-and-three-eighths screw.  Subsequent VA medical records 
dated from October 1993 to January 1996 reflected treatment 
for various conditions, including psychiatric, foot, throat, 
and left forearm laceration problems.  Additionally, at a 
personal hearing conducted before a hearing officer at the RO 
in May 1998, the veteran reiterated his previously asserted 
contentions that his pre-existing left shoulder problems 
worsened during his active military duty.  See, e.g., May 
1998 hearing transcript (1998 T.) at 2-9.  

By a July 1998 rating action, the RO granted service 
connection for a recurrent dislocation of the left shoulder 
and assigned a 20 percent evaluation for this disability, 
effective from November 25, 1996, the date of receipt of 
claim.  Following notification of this award, the veteran 
perfected a timely appeal with respect to the issue of 
entitlement to an effective date earlier than November 25, 
1996 for the grant of service connection for a recurrent left 
shoulder dislocation.  

In April 1999, the RO notified the veteran of its proposal to 
sever service connection for his recurrent left shoulder 
dislocation.  The RO explained that the July 1998 rating 
action, which had granted service connection for this 
disability, did so without competent evidence of in-service 
aggravation of the pre-existing left shoulder dislocation.  

By a July 1999 rating action, the RO formally severed service 
connection for a recurrent left shoulder dislocation, 
effective from October 1, 1999.  Following notification of 
this decision, the veteran perfected a timely appeal with 
respect to the issue of entitlement to restoration of service 
connection for a recurrent left shoulder dislocation.  

At a personal hearing conducted before a hearing officer at 
the RO in February 2000, the veteran continued to assert that 
his pre-existing left shoulder disability worsened during his 
active military duty.  2000 hearing transcript (2000 T.) 
at 2-14.  The transcript of this personal hearing has been 
obtained and associated with the veteran's claims folder.  
Also received during the current appeal were VA medical 
records dated from May 1995 to June 2000 which reflect 
treatment for various conditions, including a pulled muscle 
of the veteran's left flank, back pain, possible left ankle 
sprain versus plantar fasciitis, possible post-traumatic 
arthritis of the hands and feet, and throat swelling.  

Analysis

A.  Earlier Effective Date For Grant Of Service Connection 
For A Recurrent Left Shoulder Dislocation

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2002).  A "claim" or 
"application" is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p) (2002).  An informal claim is any communication or 
action indicating an intent to apply for one or more 
benefits.  The benefit being sought must be identified.  38 
C.F.R. § 3.155 (2002).  

Any communication or action indicating an intent to apply for 
one or more benefits may be considered as an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2002).  Although a claimant need not identify the benefit 
sought with specificity, some intent on the part of the 
veteran to seek benefits must be shown.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2002).  

The effective date of an award of disability compensation 
based upon the submission of new and material evidence other 
than service department records which is received after final 
disallowance will be the date of receipt of the new claim or 
the date that entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(q)(1)(ii) 
(2002).  

As the Board has discussed in the present case, by a May 1989 
rating action, the RO continued the previous denials of 
service connection for a recurrent left shoulder dislocation.  
The additional evidence received since the last final denial 
of service connection for a left shoulder disability did not 
reflect in-service aggravation of the veteran's pre-existing 
recurrent left shoulder dislocation.  One week thereafter in 
May 1989, the RO notified the veteran of the decision.  
However, the veteran did not initiate an appeal of the 
continued denial of his left shoulder service connection 
claim.  As such, the RO's May 1989 decision is final.  
38 U.S.C.A. § 7105(a) (c), (d)(3) (West 2002); 38 C.F.R. 
§§ 20.200, 20.302, 20.1103 (2002).  

Received on November 25, 1996 was the veteran's petition to 
reopen his previously denied claim for service connection for 
a recurrent left shoulder dislocation.  By a July 1998 rating 
action, the RO granted service connection for a recurrent 
dislocation of the left shoulder and assigned a 20 percent 
evaluation for this disability, effective from November 25, 
1996, the date of receipt of claim.  VA and private medical 
records dated from February 1976 to June 2000 reflected the 
veteran's 1976 left shoulder surgery (which was characterized 
as a Bristow repair for recurrent subluxation and dislocation 
of the left shoulder with a one-and-three-eighths screw) as 
well as treatment for various medical conditions, including 
psychiatric symptoms, left forearm laceration problems, a 
pulled muscle of the veteran's left flank, back pain, 
possible left ankle sprain versus plantar fasciitis, possible 
post-traumatic arthritis of the hands and feet, and throat 
swelling.  

Following the last final denial of the veteran's petition to 
reopen his previously disallowed claim for service connection 
for a recurrent left shoulder dislocation in May 1989, the 
veteran did not file a petition to reopen his claim for 
service connection for this disorder until November 25, 1996.  
The evidence received pursuant to the veteran's 1976 claim 
essentially reflect treatment for disorders unrelated to the 
veteran's left shoulder disability.  The report of the 1976 
left shoulder surgery was previously considered in a prior 
appeal.  Significantly, however, these documents do not 
indicate that the pre-existing recurrent dislocation of the 
veteran's left shoulder worsened during his active military 
duty.  

By the July 1998 rating action, the RO granted service 
connection for recurrent dislocation of the veteran's left 
shoulder and assigned an effective date of November 25, 1996, 
the date that the veteran's claim was received by the RO.  
The Board concurs with the assignment of this effective date.  
The effective date of an award of disability compensation 
based upon the submission of new and material evidence other 
than service department records which is received after final 
disallowance will be the date of receipt of the new claim or 
the date that entitlement arose, whichever is later.  See, 
38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. 
§ 3.400(q)(1)(ii) (2002).  In the present case, the veteran's 
petition to reopen his previously denied claim for service 
connection for recurrent left shoulder dislocation was 
received by the RO on November 25, 1996.  No competent 
evidence has been received demonstrating entitlement to this 
claim prior to November 25, 1996.  Accordingly, an effective 
date prior to November 25, 1996 for the grant of service 
connection for a recurrent left shoulder dislocation is not 
warranted.  

B.  Restoration Of Service Connection For A Recurrent Left 
Shoulder Dislocation

Once service connection is granted, it can only be severed 
upon a showing by the Secretary of VA that the rating 
decision granting service connection was clearly and 
unmistakably erroneous and that certain procedural safeguards 
have been met.  Daniels v. Gober, 10 Vet. App. 474, 478 
(1997).  See also, 38 C.F.R. § 3.105(d) (2002).  "The 
Secretary's burden in severing service connection is the same 
as a claimant's burden in attempting to overturn a final 
decision on the basis of [clear and unmistakable error] 
CUE."  "[S]imply to claim CUE on the basis that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE.  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993), quoted in Daniels, 
10 Vet. App. at 479.  

When severance of service connection is considered warranted, 
a rating decision proposing severance will be prepared 
setting forth all material facts and reasons.  The claimant 
will be notified at his or her latest address of record, of 
the contemplated action and furnished detailed reasons for 
the action, and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  If no additional evidence is received in that 
period, the final rating action will be taken, and the award 
will be reduced or discontinued.  38 C.F.R. § 3.105(d) 
(2002).  

To establish CUE, it must be shown that there was "an error 
in the prior adjudication of the claim.  Either the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied."  Russell v. Principi, 
3 Vet. App. 310, 313 (1992) (en banc).  CUE is more than just 
a disagreement with the way that the facts were weighed or 
evaluated, and it is not a misinterpretation of the facts.  
Id.  See also, Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  "It must always be remembered that CUE is a very 
specific and rare kind of 'error.'  It is the kind of error, 
of fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  Fugo, 6 Vet. App. at 43 
(1993), quoted in Daniels, 10 Vet. App. at  478.  

Unlike claims for CUE, which are based only on the evidence 
of record at the time of the challenged decision, a 
determination to sever service connection is not similarly 
limited.  Daniels, 10 Vet. App. at 480.  In Daniels, the 
United States Court of Appeals for Veterans Claims (Court) 
reasoned that, because 38 C.F.R. § 3.105(d) specifically 
states that a change in diagnosis may be accepted as a basis 
for severance, the regulation clearly contemplates the 
consideration of evidence acquired after the original 
granting of service connection.  The Court stated that, 
"[i]f the Court were to conclude that . . . a service 
connection award can be terminated pursuant to § 3.105(d) 
only on the basis of the law and record as it existed at the 
time of the award thereof, VA would be placed in the 
impossible situation of being forever bound to a prior 
determination regardless of changes in the law or later 
developments in the factual record."  Id.  

The Board has thoroughly considered the foregoing.  
Significantly, however, the fact remains that the competent 
evidence of record does not support the conclusion that the 
veteran's recurrent left shoulder dislocation, which 
pre-existed his active military duty, was worsened beyond its 
natural progression during such service.  See, 38 U.S.C.A. 
§ 3.306(a) (2002) (which stipulates that a preexisting injury 
or disease will be considered to have been aggravated by 
active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease).  In the present case, 
the service medical records include the determination that 
the veteran's pre-existing recurrent left shoulder 
dislocation was not aggravated by his service.  Further, the 
post-service medical records include a report of left 
shoulder surgery that the veteran underwent in 1976 but 
essentially no other evidence pertaining to his left 
shoulder.  

The Board finds, therefore, that the RO's July 1998 grant of 
service connection for a recurrent left shoulder dislocation 
constituted CUE.  The RO's July 1998 award represented the 
kind of error that was undebatable.  See, Fugo, supra.  As 
such, the Board must conclude that the RO's July 1999 
severance of service connection for a recurrent left shoulder 
dislocation was not improper.  The veteran's claim for 
restoration of service connection for his recurrent left 
shoulder dislocation must, therefore, be denied.  


ORDER

The claim for entitlement to an effective date earlier 
November 25, 1996 for the grant of service connection for a 
recurrent dislocation of the left shoulder is denied.  

The severance of service connection for a recurrent left 
shoulder dislocation was not improper; restoration of service 
connection for a recurrent left shoulder dislocation is, 
therefore, denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

